     Case 3:19-cv-02075-JAH-LL Document 77 Filed 08/12/20 PageID.1530 Page 1 of 11



1
2
3
4
5
6
7
8
9
10
                              UNITED STATES DISTRICT COURT
11
                             SOUTHERN DISTRICT OF CALIFORNIA
12
13
      JAE PROPERTIES, INC.,                           Case No.: 19cv2075-JAH-LL
14
                                         Plaintiff,
15                                                    ORDER RE: DEFENDANT AND
      v.                                              COUNTER-PLAINTIFF AMTAX
16                                                    HOLDINGS 2001-XX, LLC’S
      AMTAX HOLDINGS 2001-XX, LLC,
17                                                    MOTION TO COMPEL FURTHER
                                      Defendant.      DEPOSITION TESTIMONY OF
18                                                    ROGER HARTMAN
      __________________________________
19
      AMTAX HOLDINGS 2001-XX, LLC and                 REDACTED
20    VICTORIA HEIGHTS LTD.,
21                             Counter-Plaintiffs,    [ECF No. 65]
22    v.
23    JAE PROPERTIES, INC.,
24                      Counter-Claim Defendant.
25
26
27
28   ///
                                                      1
                                                                            19CV2075-JAH-LL
     4819-9544-5175v1
     Case 3:19-cv-02075-JAH-LL Document 77 Filed 08/12/20 PageID.1531 Page 2 of 11



1           On July 14, 2020, counsel for the parties called the Court to discuss a discovery
2    dispute regarding an issue raised by Defendant and Counter-Plaintiff AMTAX Holdings
3    2001-XX, LLC (hereinafter “Amtax”) for the Court’s intervention. The Court issued a
4    briefing schedule. ECF No. 62. Amtax timely filed the Motion to Compel (hereinafter
5    “Motion”), seeking further deposition testimony from Roger C. Hartman. See ECF Nos.
6    65, 73. Amtax “seeks a resumed remote deposition of Hartman, limited to one hour,
7    exclusive of breaks and any technical delays, at which Hartman must provide responsive
8    answers to questions relating to documents previously produced, as well as reasonably-
9    related follow-up questions.” Id. at 4. Amtax’s Motion includes a Declaration of Craig
10   Bessenger and Exhibits in support thereof. ECF Nos. 65-1 through 65-9; see also ECF No.
11   73-1 through 73-9. JAE Properties, Inc. (hereinafter “JAE”) filed an Opposition to
12   Amtax’s Motion (hereinafter “Oppo.”). See ECF No. 68, see also ECF No. 74. JAE’s
13   Opposition includes a Declaration of Robert P. Berry and exhibits in support thereof. ECF
14   Nos. 68-1 through 68-4; see also ECF No. 74-1 through 74-4. Amtax timely filed a Reply.
15   See ECF No. 71; see also ECF No. 75.
16          For the reasons set forth below, Amtax’s Motion [ECF No. 65] is GRANTED IN
17   PART.
18                              I.   RELEVANT DISCOVERY BACKGROUND
19          On May 7, 2020, this Court issued an Order on Amtax’s Motion to Compel which
20   requested that the Court compel JAE to produce disputed communications between JAE
21   and Roger Hartman (hereinafter “Hartman”) because they related to Partnership1 business.
22   ECF No. 51 at 4.          The dispute required the Court to determine whether certain
23   communications between Hartman and JAE are protected by the attorney-client privilege
24   and/or the attorney work product protection. Id. at 5. This Court found that “the totality of
25
26
     1
27    JAE and Amtax had an Amended and Restated Limited Partnership Agreement (“LPA”) dated August
     27, 2001, governing, Victoria Heights, LTD., a California Limited Partnership (the “Partnership”). ECF
28   No. 1.
                                                       1
     Case 3:19-cv-02075-JAH-LL Document 77 Filed 08/12/20 PageID.1532 Page 3 of 11



1    the circumstances, including the parties’ conduct, implie[d] an agreement by Hartman not
2    to accept other representations adverse to Amtax’s personal interests.” Id. at 16. Further,
3    this “Court [found] that based on the facts in this case, it was reasonable for Amtax to
4    believe that Hartman would protect Amtax’s individual interests as a member of the
5    Partnership.” Id. This Court reasoned that “[i]f JAE were allowed to invoke the attorney-
6    client privilege with respect to the disputed communications between JAE and Hartman,
7    this would effectively allow JAE to selectively assert privilege to strategically serve its
8    own interests in this litigation.” Id. at 16. Accordingly, the Court ordered JAE to produce
9    the disputed communications between JAE and Hartman as identified on the privilege log
10   attached as Exhibit 4 to the Declaration of Craig Bessenger in support of Amtax’s Motion
11   to Compel. Id. at 16-17.
12         Following JAE’s production of the documents in compliance with the Court’s May
13   7, 2020 Order, Amtax deposed JAE’s corporate designee, Edmond Johnson (“Johnson”),
14   on June 1, 2020, and deposed Hartman on June 5, 2020. Motion at 5-6; see also Berry Decl.
15   at ¶¶ 5-6. During the course of Hartman’s deposition, Mr. Berry (counsel for Hartman and
16   counsel for JAE in this litigation), instructed Hartman not to answer certain questions on
17   the basis of attorney-client privilege, including questions relating to Exhibit 202 and
18   Exhibit 215. Motion at 5-6; see also Bessenger Decl. at ¶ 10. Amtax now brings the instant
19   Motion “from Hartman’s refusal to answer questions relating to the documents produced
20   in response to the Court’s earlier order.” Motion at 6.
21                                       II.   LEGAL STANDARD
22         The scope of discovery under the Federal Rules of Civil Procedure is defined as
23   follows:
24         Parties may obtain discovery regarding any nonprivileged matter that is
           relevant to any party’s claim or defense and proportional to the needs of the
25
           case, considering the importance of the issues at stake in the action, the
26         amount in controversy, the parties’ relative access to relevant information, the
           parties’ resources, the importance of the discovery in resolving the issues, and
27
           whether the burden or expense of the proposed discovery outweighs its likely
28
                                                  2
     Case 3:19-cv-02075-JAH-LL Document 77 Filed 08/12/20 PageID.1533 Page 4 of 11



1          benefit. Information within this scope of discovery need not be admissible in
           evidence to be discoverable.
2
3    Fed. R. Civ. P. 26(b)(1).
4          District courts have broad discretion to determine relevancy for discovery purposes.
5    See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). District courts also have broad
6    discretion to limit discovery to prevent its abuse. See Fed. R. Civ. P. 26(b)(2) (instructing
7    that courts must limit discovery where the party seeking the discovery “has had ample
8    opportunity to obtain the information by discovery in the action” or where the proposed
9    discovery is “unreasonably cumulative or duplicative,” “obtain[able] from some other
10   source that is more convenient, less burdensome, or less expensive,” or where it “is outside
11   the scope permitted by Rule 26(b)(1)”).
12         Pursuant to Federal Rule of Civil Procedure 37, “a party may move for an order
13   compelling disclosure of discovery.” Fed. R. Civ. P. 37(a)(1). The party seeking to compel
14   discovery has the burden of establishing that its request satisfies the relevance requirement
15   of Rule 26. Soto v. City of Concord, 162 F.R.D. 603, 610 (N.D. Cal. 1995). Thereafter, the
16   party opposing discovery has the burden of showing that the discovery should be
17   prohibited, and the burden of “clarifying, explaining and supporting its objections.”
18   DIRECTV, Inc. v. Trone, 209 F.R.D. 455, 458 (C.D. Cal. 2002) (citing Blankenship v.
19   Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)).
20         Under Federal Rule of Civil Procedure 30(a)(1), “[a] party may, by oral questions,
21   depose any person, including a party, without leave of court except as provided in Rule
22   30(a)(2).” Fed. R. Civ. P. 30(a)(1). Rule 30(c)(2) provides the following guidance
23   regarding objections during a deposition:
24         An objection at the time of the examination—whether to evidence, to a party’s
           conduct, to the officer’s qualifications, to the manner of taking the deposition,
25
           or to any other aspect of the deposition—must be noted on the record, but the
26         examination still proceeds; the testimony is taken subject to any objection. An
           objection must be stated concisely in a nonargumentative and nonsuggestive
27
           manner.
28
                                                  3
     Case 3:19-cv-02075-JAH-LL Document 77 Filed 08/12/20 PageID.1534 Page 5 of 11



1    Id. “As a general rule, ‘instructions not to answer questions at a deposition are improper.’”
2    Cohen v. Trump, Civil No. 13–CV–2519–GPC (WVG), 2015 WL 2406094, at *1 (S.D.
3    Cal. May 19, 2015) (quoting Detoy v. City and Cty. of San Francisco, 196 F.R.D. 362, 365
4    (N.D. Cal. 2000)). “A person may instruct a deponent not to answer only when necessary
5    to preserve a privilege, to enforce a limitation ordered by the court, or to present a motion
6    under Rule 30(d)(3).” Fed. R. Civ. P. 30(c)(2). “If a party believes that a particular question
7    asked of a deponent is improper for any other reason, that party may object; however, the
8    examination still proceeds; the testimony is taken subject to any objection.” Mendez v.
9    R+L Carriers, Inc., No. CV 11–02478–CW (JSC), 2012 WL 1535756, at *1 (N.D. Cal.
10   Apr. 30, 2012) (citations omitted) (internal quotation marks omitted).
11                          III.   SUMMARY OF THE PARTIES’ POSITIONS
12      A.      Amtax’s Position
13           Amtax argues that “[t]he Court has already ruled that communications between JAE
14   and Roger Hartman concerning matters of Partnership business are not privileged as to
15   Amtax, and therefore must be produced.” Motion at 4 (citing ECF No. 52). Amtax argues
16   that “JAE [] cannot produce documents that the Court held were not privileged as to Amtax,
17   and then refuse to permit witnesses to answer questions relating to this very document.”
18   Motion at 8. Amtax further argues:
19           Despite the Court’s ruling, [] JAE’s counsel instructed Hartman not to answer
             numerous questions at Hartman’s deposition concerning Partnership business
20
             – including questions concerning the very documents produced in response to
21           the Court’s order on the prior motion to compel – asserting that the questions
             invaded the attorney-client privilege between JAE and Hartman. As set forth,
22
             these instructions were improper, and Amtax is entitled to Hartman’s
23           testimony. Through this motion to compel, Amtax seeks a resumed remote
             deposition of Hartman, limited to one hour, exclusive of breaks and any
24
             technical delays, at which Hartman must provide responsive answers to
25           questions relating to documents previously produced, as well as reasonably-
             related follow-up questions.
26
27   Id. at 4. Specifically, Amtax requests deposition testimony on two topics, as set forth in

28   more detail below. Motion at 6 (citing Bessenger Decl. at ¶¶ 20-28).
                                                   4
     Case 3:19-cv-02075-JAH-LL Document 77 Filed 08/12/20 PageID.1535 Page 6 of 11



1           The first topic Amtax seeks further deposition testimony about is
2                      to Hartman regarding the subject of “Victoria Heights.” Motion at 8; see
3    also Bessenger Decl. ¶ 8; Exhibit 2 at 222:10-223:8. Amtax states that during Johnson’s
4    June 1, 2020 deposition, Johnson acknowledged that
5
6
7    Motion at 8 (citing Bessenger Decl. at ¶ 6, Ex. 1 at 200:14-23; 205:8-10). Amtax argues
8    that the
9                                    Motion at 8. In support, Amtax cites
10
11
12                                                                          Motion at 8; see also
13   Exhibit 7.
14          Counsel for Amtax asked Hartman about this                                     during
15   Hartman’s June 5, 2020 deposition. Motion at 8-9; see also Bessenger Decl. at ¶ 8; Exhibit
16   2 at 222:10-223:8. Amtax states that JAE’s counsel instructed Hartman not to answer
17   specific questions about the email on the basis of attorney-client privilege. Motion at 9;
18   Bessenger Decl. at ¶ 8; see also Exhibit 2 at 222:10-223:8. Specifically, the two questions
19   that Hartman was instructed not to answer about the email are as follows:
20                                                  and
21
22
23                       Motion at 9-10; see also Ex. 2 at 222:10-223:11; 223:13-224:3.
24          Amtax argues that “Johnson’s discussions with the Partnership’s legal counsel,
25   Hartman, concerning
26              are not privileged as to Amtax in the first instance.” Motion at 10. Amtax further
27   argues that “given that Johnson’s email is specifically
28
                                                   5
     Case 3:19-cv-02075-JAH-LL Document 77 Filed 08/12/20 PageID.1536 Page 7 of 11



1    this topic is squarely within the scope of the Court’s prior order, and is not privileged as to
2    Amtax.” Id.
3            The second topic that Amtax seeks further deposition testimony about is a
4    memorandum produced by JAE entitled                                       in which Hartman
5                                                                                           Motion
6    at 10 (citing Bessenger’s Decl. at ¶ 30, Ex. 8). Amtax argues that “[t]he interpretation and
7    application of Section 7.4.I is a central issue in dispute in this litigation.” Motion at 10.
8    Counsel for Amtax asked Hartman about the memorandum during Hartman’s June 5, 2020
9    deposition. Motion at 10-11; see also Exhibit 2 at 260:18-261:8. JAE’s counsel, Mr. Berry,
10   instructed Hartman not to answer specific questions and objected on the basis of attorney-
11   client privilege. Motion at 10-11; see also Exhibit 2 at 260:18-261:8. Specifically, the
12   question that Hartman was instructed not to answer about the memorandum is as follows:
13                                                 Motion at 11; see also Ex. 2 at 260:18-261:8.
14   Amtax argues that “JAE produced this document in response to the Court’s order, did not
15   attempt to claw the document back, and did not object to its introduction as an exhibit at
16   Hartman’s deposition.” Motion at 11 (internal citations omitted).
17      B.      JAE’s Position
18           JAE argues that it has “fully honored both the letter and spirit of this Court’s May 7
19   Order.” Oppo. at 2. JAE states that “Mr. Hartman fully answered Amtax’s questions about
20   these documents within the scope of the Order.” Id. JAE’s position is that “Mr. Hartman
21   was instructed not to answer two questions because they were: (1) beyond the four-corners
22   of the documents; (2) involved legal advice given to JAE only; (3) involved legal advice
23   related to an accounting question well beyond both the Complaint and the Order; and (4)
24   involved legal advice JAE received directly in connection with this litigation (not during
25   the underlying dispute) which Amtax’s counsel specifically told this Court (and the witness
26   at the deposition) it was not seeking.” Id. JAE argues that “the current Motion, which seeks
27   a vague order to compel Mr. Hartman to testify to unspecified questions ‘relating to’ the
28
                                                    6
     Case 3:19-cv-02075-JAH-LL Document 77 Filed 08/12/20 PageID.1537 Page 8 of 11



1    two documents and ‘reasonably-related follow-up questions’ with no clear subject matter
2    restriction, should be denied.” Id. at 3.
3          In connection with the first topic that Amtax seeks further deposition testimony
4    about from Hartman, JAE argues that “[t]he subject matter of the
5                                                                                       Oppo. at 4.
6    Notwithstanding this, JAE argues that “the record demonstrates that Mr. Hartman already
7    answered the questions within the scope of this Court’s May 7 Order.” Id.; see also Ex. 2
8    at 217:17-24; 218:14-19; 221:1-17. For example, JAE states that when Amtax’s counsel
9    asked the question “
10   Hartman responded that                        Oppo. at 4. Ex. 2 at 217:17-24; 218:14-19. When
11   Amtax’s counsel asked Hartman
12                                                                        Id. JAE cites to specific
13   testimony given by Hartman regarding the document in support of JAE’s argument that
14   Hartman testified substantively to the January 30, 2019 email. Oppo. at 4-5. In sum, JAE
15   argues that “
16                                                                                            Oppo.
17   at 6. Finally, JAE argues that
18
19                                               Id.
20         In connection with the second topic that Amtax seeks further deposition testimony
21   about from Hartman, JAE argues that the
22               Oppo. at 6. JAE further argues that “Amtax was not denied any testimony about
23   the substance of this document – i.e.,
24                   Id. at 7. JAE states that “
25
26                                                         Id. JAE argues that “Amtax cannot and has
27   not identified a single question that has not been answered that is within the four corners
28   of the document.” Id. at 8.
                                                       7
     Case 3:19-cv-02075-JAH-LL Document 77 Filed 08/12/20 PageID.1538 Page 9 of 11



1             Finally, JAE argues that “Amtax fails to meet the legal standard” because Amtax
2    has “failed to identify what questions about the substance of the documents were asked and
3    not answered.” Id. JAE states that “[t]o the extent the Court grants Amtax’s Motion, it
4    should place strict limits on additional testimony.” Id.
5                                                  IV.    DISCUSSION
6                 A. Amtax Is Entitled to Additional Testimony From Hartman About
7
8             The Court finds that Amtax is entitled to further deposition testimony from Hartman
9    in connection with                                             Contrary to JAE’s argument, Amtax
10   has identified what questions about the substance of the documents were asked and not
11   answered. Amtax’s Motion clearly cites the line of questioning that JAE’s counsel
12   instructed Hartman not to answer. See Motion at 9-10 (citing Ex. 2 at 222:10-223:11;
13   223:13-224:3). The first question that Amtax seeks an answer from Hartman is
14
15                          See Motion at 9; see also Reply at 3. The second question that Amtax
16   seeks an answer from Hartman is:
17
18                                                            Motion at 9-10. Based on the record, the
19   Court finds that Hartman has failed to sufficiently respond to these substantive questions
20   about                                            Exhibit 2 at 221-22.
21            JAE’s argument that Hartman has substantively testified to the January 30, 2019
22   email is without merit. JAE cites excerpts from Hartman’s deposition testimony2 regarding
23
24
     2
25       For example, JAE cites Hartman’s testimony as set forth below:

26
27
28
                                                         8
     Case 3:19-cv-02075-JAH-LL Document 77 Filed 08/12/20 PageID.1539 Page 10 of 11



1     whether
2     []?” Oppo. at 4-5 (citing Exhibit 2 at 221:1-222:8). However, those questions were about
3     whether                                                                      which is different than
4     the questions at issue in the instant Motion. Additionally, even Hartman concedes in his
5     testimony that his response to those questions about
6                         Exhibit 2, at 221:16-18.
7            The Court also overrules JAE’s argument that Amtax was asking a “purely legal
8     question of JAE’s lawyer (outside the context the Court found Mr. Hartman might have
9     acted as a joint lawyer in the May 7th Order) concerning a purely legal issue unrelated to
10    any issue in the pleadings.” Motion at 6. The questions about the
11    at issue concern the                        . As the Court ruled in its previous discovery Order,
12    Hartman’s legal advice concerning Partnership business was not privileged as to Amtax.
13    ECF No. 52. Additionally, the questions are relevant to Amtax’s direct and derivative
14    counterclaims against JAE for breaches of its contractual and fiduciary obligations to the
15    Partnership and Amtax. ECF No. 9 at 19-22.
16           For these reasons, the Court finds that Amtax is entitled to additional testimony
17    about whether
18
19    Accordingly, the Court GRANTS Amtax’s Motion to Compel further deposition testimony
20    from Hartman on                                            .
21
22
23
24    Exhibit 2 at 221:1-17. Counsel for Amtax followed up and asked Hartman
25
26                                           Id. at 19-25. Notwithstanding counsel for JAE’s objection on the
      basis of foundation, speculation and that the question was asked and answered, Hartman responded that
27                                                                                                      Id. at
      222:1-8.
28
                                                         9
     Case 3:19-cv-02075-JAH-LL Document 77 Filed 08/12/20 PageID.1540 Page 11 of 11



1                B. Amtax Is Entitled to Additional Testimony From Hartman About the
                    October 2, 2019 Memorandum.
2
3             The Court finds that Amtax is entitled to additional testimony Hartman about the
4     October 2, 2019 memorandum. It is undisputed that the memorandum at issue was
5     produced by JAE in response to this Court’s May 7, 2020 Discovery Order. Motion at 11;
6     Reply at 4; Oppo. at 3. The Court finds that Amtax’s question,
7                     is squarely within the four corners of the document. The Court overrules
8     JAE’s arguments that the document is protected by the attorney-client privilege because
9     the document was                                                                     Oppo.
10    at 6-7. The document was properly produced per this Court’s May 7, 2020 Order, and JAE
11    cannot now instruct its witnesses not to answer any questions regarding the October 2,
12    2019 memorandum under the attorney-client privilege. As JAE is aware, the deadline to
13    have objected to the Court’s Order requiring production of this document has expired. See
14    Civil Local Rule 7.1.
15            Accordingly, the Court GRANTS IN PART Amtax’s Motion to further depose
16    Hartman via videoconference. Amtax’s Motion to compel additional deposition testimony
17    about                                   is GRANTED. Amtax’s Motion to further depose
18    Hartman about the October 2, 2019 Memorandum is GRANTED. Amtax’s continued
19    remote deposition of Hartman shall be limited to no more than thirty (30) minutes
20    (exclusive of breaks and any technical delays), and shall be completed on or before August
21    18, 2020. Amtax shall limit the questions to the four corners of the documents at issue.
22            IT IS SO ORDERED.
23    Dated: August 12, 2020
24
25
26
27
28
                                                  10
